Title: To George Washington from Sarah Fulton, Alenar Clarke, Jannet Berry, and Hannah Harvard, 12 October 1775
From: Fulton, Sarah,Clarke, Alenar,Berry, Jannet,Harvard, Hannah
To: Washington, George



Honor’d Sir
Topsham [District of Maine] October 12. 1775

We your humble Petitioners beg Leave to lay our pitiful Circumstances before you & intreat your Favour. we would hope from your Elevated Station & Goodness that something may be done in our Favour. In the Month of August in the present Year, Messiers Robert Fulton, Robert Clarke, Joseph Berry, Thomas Harvard, our Husbands, with John Patten, William Patten & David Fouke young Men, went in a Sloop eastward as far as St Mary’s Bay, in the Province of Nova-Scotia, to get foo⟨d and⟩ Hay for themselves & were unfortunately taken by two Sloops of War, Cap. Douson, Cap. Graves, being Commanders of them, & sent them to Boston—We have, some of us, large Families of Young Children & are unable to help ourselves or them—our Friends & Neighbors, tho’ never so willing, can afford us but little Relief—by reason of the great Scarcity of Provisions occasion’d by the Drought, the Sterility of the Land, & Trade being stopped—We would humbly Intreat you, honor’d Sir, to give our Petitions a gracious hearing; & if you please,

upon the Redemption of Captives to favor the above mention’d Persons, it will Cause our Hearts to sing for Joy.

          
            Sarah Fulton
            Jannet Berry
          
          
            Alenar Clarke
            Hannah Harvard
          
        
